435 F.2d 1313
71-1 USTC  P 9397
UNITED STATES of America, and William P. Bushmiaer, SpecialAgent of the Internal Revenue Service, Petitioners-Appellees,v.B. B. SIGELBAUM, Respondent-Appellant.
No. 29766.
United States Court of Appeals, Fifth Circuit.
Jan. 14, 1971, Rehearing Denied Feb. 18, 1971.

Appeal from the United States District Court for the Southern District of Florida; William O. Mehrtens, Judge.
E. David Rosen, Miami, Fla., for appellant.
Lavinia, Redd, Asst. U.S. Atty., Miami, Fla., Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Joseph M. Howard, John M. Brant, Meyer Rothwacks, Attys., Tax Division, Department of Justice, Washington, D.C., Robert W. Rust, U.S. Atty., of counsel, for appellees.
Before JOHN R. BROWN, Chief Judge, and TUTTLE and GODBOLD, Circuit judges.
PER CURIAM:


1
The judgment of the trial court is affirmed.  Venn v. United States, 400 F.2d 207, 5 Cir., 1968; United States v. Roundtree, 420 F.2d 845, 5 Cir., 1969.


2
The stay order entered by the trial court staying the effect of its judgment of April 16, 1970, is hereby vacated.